
	

114 S1485 IS: Water Efficiency Innovation Act of 2015
U.S. Senate
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1485
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2015
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the advancement of energy-water efficiency research, development, and deployment
			 activities.
	
	
		1.Short title
 This Act may be cited as the Water Efficiency Innovation Act of 2015 . 2.DefinitionsIn this Act:
 (1)DepartmentThe term Department means the Department of Energy. (2)Industrial Assessment CenterThe term Industrial Assessment Center means a center located at an institution of higher education that—
 (A)receives funding from the Department; (B)provides an in-depth assessment of small- and medium-sized manufacturer plant sites to evaluate the facilities, services, and manufacturing operations of the plant sites; and
 (C)identifies opportunities for potential savings for small- and medium-sized manufacturer plant sites from energy efficiency improvements, waste minimization, pollution prevention, and productivity improvement.
 (3)SecretaryThe term Secretary means the Secretary of Energy. 3.Leveraging existing agency programs to advance energy-water efficiency (a)FindingsCongress finds that—
 (1)through the Industrial Assessment Centers of the Department, the Department provides technical assistance to facilitate efficiency improvements at small- and medium-sized manufacturers while training engineering students for energy careers;
 (2)the efficiency improvements described in paragraph (1) reduce energy demand, help manufacturers operate more competitively, and catalyze the use of new technologies and best practices;
 (3)water and wastewater treatment are energy-intensive processes, and opportunities for efficiency upgrades can be limited by technical expertise, particularly at small utilities; and
 (4)through the Industrial Assessment Centers of the Department, the Department has recently engaged with the Environmental Protection Agency in a pilot effort to target energy efficiency in water and wastewater treatment facilities.
 (b)Expansion of technical assistanceThe Secretary shall expand the Industrial Assessment Centers of the Department, working across Federal agencies as necessary—
 (1)to provide comparable assessment services to water and wastewater treatment facilities, including systems that treat municipal, industrial, and agricultural waste; and
 (2)to equip the Directors of the Industrial Assessment Centers with the training and tools necessary to provide technical assistance on energy savings to those facilities.
 4.FundingThe Secretary shall carry out this Act using unobligated funds of the Department.  